 Case 8:19-cv-01351-JVS-DFM Document 47 Filed 10/07/19 Page 1 of 1 Page ID #:1422

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-01351JVS(DFMx)                                                Date     October 7, 2019
 Title             Louis A Coffelt, Jr v Andrew Anagnost



 Present: The                    James V. Selna, US District Court Judge
 Honorable
                         Lisa Bredahl                                                 Sharon Seffens
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                   Louis Coffelt, Jr, Pro Se                     Richard Hung/Rose Lee (Telephonically)
                                                                   Whitty Somvichian, Joseph Mornin
 Proceedings:           Scheduling Conference

       Cause called and counsel make their appearances. The Court and counsel confer. Order to
Show Cause is DISCHARGED. The Court sets the case management dates with the agreement of
counsel as follows:
                     Jury Trial                              November 17, 2020 at 8:30 a.m.
                       File Findings of Fact and Conclusions of Law by November 9, 2020
                     Final PreTrial Conference               November 2, 2020 at 11:00 a.m.
                       File PreTrial Documents not later than October 26, 2020
                       File motions in limine not later than October 5, 2020
                     Discovery Cut-off                       June 29, 2020
                     Expert Discovery Cut-off                September 28, 2020
                       Initial disclosure of Experts not later than August 3, 2020
                       Rebuttal disclosure of Experts not later than September 7, 2020
                     Law and Motion Cut-off                  September 28, 2020 at 1:30 p.m.
                        Motions to be filed and served not later than August 31, 2020
                     Last Day to Amend Pleadings or Add Parties January 15, 2020

        Counsel inform the Court that their selection for a settlement procedure pursuant to Local Rule
16-15 is ADR #2 before the Attorney Settlement Panel. The Court orders that any settlement
discussions shall be completed not later than March 16, 2020. Counsel shall file a Joint Report of the
parties regarding outcome of settlement discussions, the likelihood of possible further discussions and
any help the Court may provide with regard to settlement negotiations not later than seven (7) days after
the settlement conference.

cc: ADR
                                                                                                   0      :     05

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
